Title: From Thomas Jefferson to David Bailie Warden, 16 July 1808
From: Jefferson, Thomas
To: Warden, David Bailie


                  
                     Sir 
                     
                     Washington July 16. 08.
                  
                  Your favor of Apr. 8. by the Osage has been duly recieved, and I presume that, some time ere this, mine of May 1. by the St. Michael will have reached you. in that I acknoleged the several favors I had recieved from you with the thankfulness due to your attentions, & the present will shew how much they have encouraged me to press still further on your indulgence. I now inclose letters to M. Silvestre, M. Lasteyrie & M. Persoon in answer to those you were so kind as to forward me, and have added others to M. de la Fayette, & la Cepede. the last is on the subject of a collection of bones of the Mammoth which I ask him to present to the Institute in my name. these are packed in two large boxes and one small one, and on the boxes I have taken the liberty of putting this address. ‘M. Warden, de la legation des E.U. a Paris, pour l’Institut National de France, de la part de Th: Jefferson.’ as I expect Capt Haley to whom they are committed will enter the port of Havre, they may be conveniently and safely sent up the Seine, and indeed they cannot bear any but a water transportation, having been dug out of the earth in a very tender decaying state. these three boxes I will ask the favor of you to deliver to the order of M. la Cepede, and through the means of Capt Haley any expence of transportation &c. will be gladly reimbursed by me. Capt Haley has also been so kind as to undertake to procure & bring me the machine for measuring the resistance of the draught of ploughs &c of which I made some enquiries of you in my letter of May 1. and which I am in hopes you will be so kind as to inform him where it can be procured. as soon as I have the necessary leisure I will certainly attend to the wish of the society of agriculture on the subject of a plough with my mould board. I lately recieved information from the custom house at N. York that a plough was arrived there for me from England, without any letter or explanation written or verbal. I presume this is the plough which has been sent me by the Agricultural society of Paris, that the vessel has been carried into England under their orders of council, & this article permitted to come on. This I shall know in a short time.   mr Humboldt’s statistical work I shall recieve with great pleasure. if he be at Paris & you should fall in with him I will thank you to present to him my respects & the assurance of my great esteem.
                  As mr Madison writes to Genl. Armstrong, I do not trouble him with a letter, because I could add nothing but the assurances of my friendship & respect. our eyes are turned with anxiety towards Europe to know whether after bearing so much from them they will let us live in peace. in truth I consider Europe but as a great mad-house, & in the present deranged state of their moral faculties to be pitied & avoided. there is no bravery in fighting a Maniac. if we can avoid them during the fit, when they come to their senses, we may shew what kind of remembrance we retain of it. a few years of peace will be sufficient but are essential to enable us to bid defiance to injury. I pray you to accept my salutations & the assurances of my respect and esteem.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I ask the favor of you also to give a safe (which is more material than a speedy) conveyance to the inclosed letter for mr Hackley American Consul at St. Lucar; it is a family letter, being from the sister of mrs Hackley. if a conveyance occurs to Cadiz, mr Yznardi there will take care of it.
                  
               